Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/700,236 filed 12/02/19.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed 12/02/19 are approved.

The information disclosure statement (IDS) submitted on 1/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Feigin on 5/13/22.

The application has been amended as follows: 
CLAIM 1
Line 6, after “wheelchair frame;”  insert - - wherein the first leg, the second leg, and the elongated stem are coplanar; - -.
Cancel CLAIM 4.
Claims 1-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or adequately suggest the combination of the claimed retaining member having two legs and a coplanar elongated stem removably attachable to a wheelchair frame and a support member having a cup where the support member is removably attachable to a wheelchair footrest.  
U.S. Patent 7,021,324 to Clay et al. is the closest prior art of record.  Clay et al. teaches an apparatus in figure 3 including an upper ambulatory assistive device retaining member 50 capable of being attached to a wheelchair frame and a lower support member 44 having a cup capable of being attached to a footrest.  The stem and legs are no coplanar as not called for in claim 1.

    PNG
    media_image1.png
    164
    141
    media_image1.png
    Greyscale

U.S. Patent 6,601,865 to Harper  provides an upper clip 78 and a lower socket 70 for removably attaching a cane 79 to wheelchair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 form lists some prior art of record teaching attaching ambulatory assistive devices to wheelchairs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636